ORDER
PER CURIAM.
Appellant, Minh Nguyen, appeals the judgment denying, without an evidentiary hearing, his Rule 24.085 motion for post-conviction relief. He contends his counsel provided ineffective assistance by failing to advise him about the possibility of being convicted of the lesser-included offense of involuntary manslaughter.
Having reviewed the briefs of the parties and the record on appeal, we conclude the motion court did not clearly err. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided the parties a memorandum opinion setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).